DETAILED ACTION
	This Office action is responsive to communication received 04/27/2021 – Application papers received; 08/30/2021 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CON of 16/724,176 12/20/2019 PAT 10987551 which claims benefit of 62/784,265 12/21/2018 and claims benefit of 62/855,751 05/31/2019 and claims benefit of 62/784,190 12/21/2018 and claims benefit of 62/878,263 07/24/2019 and is a CIP of 16/215,474 12/10/2018 PAT 10596427 which claims benefit of 62/596,677 12/08/2017.
Drawings
The drawings were received on 04/27/2021.  These drawings are acceptable.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-20 have been renumbered claims 3-19.  An annotated claim set is attached as an appendix to this action.  The numbering in the annotated claim set has been used when referencing the claims in the various rejections set forth, herein below.  Applicant’s cooperation in correctly renumbering the claims, including all necessary dependencies, while preparing an amendment to this action is respectfully requested. 
Status of Claims
	Claims 1-19 (as renumbered) are pending.
FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, line 14, what is “skit” referring to?  Should this term perhaps read –skirt--?
As to claim 1, line 22, “upper end point a bottom edge” seems grammatically incoherent.  Should there perhaps be a comma after “point”?  Also, “the sole portion” lacks proper antecedent basis. 
As to claim 1, line 24, “the distance” lacks proper antecedent basis.  This phrase should perhaps read --a distance--. Also, is the phrase “the interior surface” referring to the interior surface of the sole extension or to the interior surface of the sole portion?  Note that “an interior surface of the sole extension” is first recited in line 17. Note that “an interior surface of the sole portion” is first recited in line 22, but again note that “the sole portion” lacks proper antecedent basis. 
As to claim 1, line 33, “the rear” lacks proper antecedent basis.  Perhaps this phrase should read --the rear portion--?
As to claims 2 and 3, these claims share the indefiniteness of claim 1.
As to claim 4, lines 1-2, “the horizontal distance” lacks proper antecedent basis. Should this phrase perhaps read --a horizontal distance--?

As to claim 6, this claim shares the indefiniteness of claim 1.
As to claim 7, line 2, note that “the plurality of weight receiving bosses” lacks proper antecedent basis.  This feature is only first recited in claim 6, not claim 4, and not claim 1.  Also, in line 2, is the “interior surface of the sole” referring to the interior surface of the sole portion or to the interior surface of the sole extension?  Note that “an interior surface of the sole extension” is first recited in claim 1, line 17. Note that “an interior surface of the sole portion” is first recited in claim 1, line 22, but again note that “the sole portion” lacks proper antecedent basis. 
As to claims 8 and 9, these claims share the indefiniteness of claim 1. 
As to claim 10, line 1, “wherein the wherein the” is grammatically incoherent.
As to claim 11, line 2, --the-- should precede “lower”. 
As to claim 12, line 19, --a-- should precede “plurality”. 
As to claim 12, line 23, “the each of the first rib and second rib” should read --each of the first rib and the second rib--.
As to claim 12, line 24, “upper end point a bottom edge” seems grammatically incoherent.  Should there perhaps be a comma after “point”?  
As to claim 12, line 26, “the distance” lacks proper antecedent basis.
As to claim 12, line 27, which interior surface is being referenced? Is this phrase “the interior surface” referring to the interior surface of the sole extension?
As to claim 13, line 2, --the-- should precede “second rib”. 
As to claim 14, line 1, “plurality of bosses” should read --plurality of weight receiving bosses-- for consistency throughout the claims set. 
As to claim 14, line 3, --the-- should precede “heel”. 
As to claim 15, line 3, --the-- should precede “center”. 
As to claim 15, line 4, --the-- should precede “center”. 

As to claim 16, line 2, --the-- should precede “upper”. 
As to claim 17, line 1, --the-- should precede “second”. 
As to claim 18, line 2, --the-- should precede “second”. 
As to claim 19, line 2, --the-- should follow “and”. 
The Office has made a good-faith effort to capture the occurrences of indefiniteness in the current claim set.  During the preparation of any amendment in response to this action, the applicant is respectfully asked to review the claim set and to address any remaining instances of indefiniteness which the applicant becomes aware of.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 6-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,987,551.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘551 patent are, on one hand, more specific than the instant claims.  For example, the claims of the ‘551 patent recite a “golf club comprising a golf club head” while the instant claims are directed to only a golf club head.  Here, the claims of the ‘551 patent and the instant claims recite a plurality of overlapping features including a first component, a second component, a crown return, a sole return, a sole extension, a back rail, a rib, a channel, a heel side wing, a toe side wing, and the first component comprising approximately 85%-90% of an overall mass of the golf club head, which are all recited in independent claim 1 of the instant claim set and the ‘551 patent.  By way of another example, the weight receiving bosses required by instant claims 6 and 7 are set forth in claims 10 and 11 of the ‘551 patent.  Looking at another example, the increase in rib height required by claim 11 is encompassed by the language in claims 4 and 5 of [sic] connected to the back rail’ (interpreted to mean a skirt connected to the back rail).  The term “skirt” is commonly used to designate a portion of the golf club head between the crown and the sole and forming an outer shell of a golf club head.  The inclusion of a skirt as part of the nomenclature of the claims of the ‘551 patent and reciting the parts of a golf club head that presents a closed interior volume, as is the case here, would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention. 
 
Claims 3-5, 9 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,987,551 in view of Wada (USPN 8,033,932).   Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘551 patent are, on one hand, more specific than the instant claims.  For example, the claims of the ‘551 patent recite “wherein the second component comprises: a crown portion; a heel side wing that extends from the crown portion to the sole around the heel end of the golf club head; a toe side wing that extends from the crown portion to the sole around the toe end of the golf club head; wherein the sole extension extends a greater distance away from the strike face, as measured in a direction from the strike face to the rear, than the crown return”.  On the other hand, the claims of the ‘551 patent lack a second rib required by at least instant claim 12 as well as some of the specific arrangements of the first and second ribs, as further recited in instant claims 13-19.  Here, Wada is cited to show that it is old in the art of hollow wood-type club heads to incorporate a plurality of ribs within the closed interior volume of the club head and wherein the ribs are positioned in such a way so as to help increase the rigidity of the sole and the crown (i.e., col. 2, lines 6-19 in Wada).  The ribs in Wada may be configured and sized to add stiffness without adding unnecessary weight to the club 
/
/
/
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of USPN 10,987,551 in view of Beach (USPN 6,872,152).  The claimed invention of the ‘551 patent differs from the current claims in that the ‘551 patent claims lack a mention of a metallic material for the first component and a composite material for the second component.  Beach shows it to be old in the art to provide a club head constructed with a first component made of metallic material and comprising a striking face and part of a sole portion along with a sole extension, while a second component comprising a crown along with toe and heel side wing portions is constructed from composite material.  See col. 3, lines 49-58 and col. 4, lines 3-19 in Beach.  The composite shell (20) in Beach provides an opportunity for the striking face to flex more upon impact while affording a designer with increased options in redistributing club head weight that is saved by using a lighter second component (i.e., a lighter crown and toe and heel side wings translates into more weight being movable lower on the club head body).  In view of the patent to Beach and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the claimed invention of the ‘551 patent by forming the first component from a metallic material and the second component from a composite material for weight savings and to improve the performance of the club head. 

Observations on Obviousness-Type Double Patenting
Applicant is respectfully urged to maintain a clear line of demarcation between the instant claim set and the claims in the related applications and prior patent listed herein below. While no double patenting rejections based on the copending applications and the prior patent listed below are currently being made of record, maintaining a clear distinction between the instant claims and the claims of each of the related applications and the prior patent listed here will help to reduce the likelihood of obviousness-type double patenting concerns arising during later prosecution in the instant case. It is clear that the applicant, who in this case is The applicant is respectfully requested to provide further comment as to whether he believes that the claims of the copending applications and prior patent listed here conflict, or do not conflict, with the claims of the instant application.
United States Application Serial Nos: 17/301,006; 17/175,558; 17/105459
USPN: 10953294

Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stites shows a mixture of composite and metallic materials for wood-type club heads.
Breier shows composite and metallic materials along with a stiffening rib.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711